DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 16, 23, 25, and 26 are objected to because of the following informalities:  
In Claim 1, “QCL”, in line 4, should change to “Quasi-Collocation (QCL)”; and “and” should be added in between “resource;” and “determining”
In Claim 6, “the predefined QCL”, in lines 4 and 8, should change to “the predefined spatial relationship QCL”; and “and” should be added in between “preset value;” and “the predefined QCL”.
In Claim 16, “QCL”, in line 9, should change to “Quasi-Collocation (QCL)”; and “and” should be added in between “a PUCCH resource;” and “determining”.
In Claim 23, “and” should be added in between “base station;” and “wherein”.
In Claim 25 “and” should be added in between “downlink MAC CE;” and “wherein”.
In Claim 26, the predefined QCL”, in lines 5 and 9, should change to “the predefined spatial relationship QCL”; and “and” should be added in between “preset value;” and “the predefined QCL”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8, and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim limitation “only one bit in the target byte has a preset value” is indefinite, because a bit is generally known in the art to be always having a preset value, i.e., zero or one.  Therefore, it is unclear what is meant by “only one bit in the target byte has a preset value.”  Claims 8, 22, and 27 contain similar language, thus are rejected for the same reason.  Claims 3-6 and 23-26 depend from claims 2 and 22, thus contain the same language, are rejected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9, 16, 20, 21, 28, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grant et al. (US 2020/0280409 A1) hereinafter “Grant”.
Regarding claim 1:
Grant discloses a spatial relationship determination method applied to a terminal (Fig. 1, 110), comprising: 
receiving physical uplink control channel (PUCCH) resource configuration information sent by a base station (Fig. 1, 160), the PUCCH resource configuration information indicating a PUCCH resource (Para. [0184] and [0201]); 
determining a target QCL required when using the PUCCH resource according to a predefined spatial relationship QCL or according to a downlink media access control layer control element (MAC CE) sent by the base station (Para. [0185]-[0186]).
	Regarding claim 7:
Grant discloses a spatial relationship determination method applied to a base station (Fig. 1, 160), comprising: sending physical uplink control channel (PUCCH) resource configuration information to a terminal (Fig. 1, 110), the PUCCH resource configuration information indicating a PUCCH resource (Para. [0184] and [0201]); sending a downlink media access control layer control element (MAC CE) to the terminal (Para. [0185]-[0186]).
Regarding claim 9:
Grant further disclose before the step of sending the downlink media access control layer control element (MAC CE) to the terminal, further comprising: configuring for the terminal a target QCL required when using the PUCCH resource (Para. [0184], “Transmission Configuration Indicator”). 
Regarding claim 16:
Grant discloses a terminal (Fig. 1, 110) comprising a storage (Fig. 1, 130), a processor (Fig. 1, 120), and a computer program stored on the storage and capable of running on the processor (Para. [0116]), the computer program implementing a spatial relationship determination method when executed by the processor, the spatial relationship determination method comprises: receiving physical 
Regarding claim 20:
Grant discloses a base station (Fig. 1, 160) comprising a storage (Fig. 1, 180), a processor (Fig .1, 170), and a computer program stored on the storage and capable of running on the processor (Para. [0101]) the computer program implementing, when executed by the processor, the steps of the spatial relationship determination method according to claim 7 (See rejection of claim 7).
Regarding claim 21:
Grant discloses a computer readable storage medium having a computer program stored thereon, the computer program implementing, when executed by a processor, the steps of the spatial relationship determination method according to claim 1 (See rejection of claim 16).
Regarding claim 28:
Grant further discloses wherein the spatial relationship determination method implemented by the computer program when executed by the processor, further comprises the following step prior to sending the downlink media access control layer control element (MAC CE) to the terminal: configuring for the terminal a target QCL required when using the PUCCH resource (See rejection of claim 9).
Regarding claim 29:
Grant discloses a computer readable storage medium having a computer program stored thereon, the computer program implementing, when executed by a processor, the steps of the spatial relationship determination method according to claim 7 (See rejection of claim 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465